Exhibit CODE OF BUSINESS CONDUCT The Code of Business Conduct is our guide to ethical and lawful conduct in our daily business. It requires all of us, from members of our board of directors to new hires, to adhere to a level of ethical business conduct well in excess of the legal minimum. Our compliance with both the letter and spirit of the Code of Business Conduct is essential to protecting Enerplus’ business and reputation. INTRODUCTION Enerplus’ Commitment Enerplus Resources Fund and all of its affiliates (“Enerplus” or the “Fund”) is committed to maintaining the highest of business standards in our operations, wherever they may be.We recognize the importance of credibility, integrity, and trust to our success as a business. Purpose and Applicability of the Code This Code of Business Conduct summarizes a number of Enerplus policies for appropriate behavior and applies to all employees, consultants, officers and directors of Enerplus (hereinafter, “Employees”).Accordingly, each of us must comply with the policies of this Code. The Code will help us meet our business practice standards and comply with applicable laws and regulations. It is essential that this Code of Business Conduct be observed. The Code is very important to protecting Enerplus’ business and reputation. The Code of Business Conduct is a general guideline for making certain that: • A work environment is maintained that promotes the dignity and self-respect of each Employee. • All Employees are aware of and fully observe the laws and regulations that impact their business activities. • A standard of behavior is in place that reflects the values and integrity of Enerplus and its Employees. • Enerplus is protected from financial loss and legal liability. This Code of Business Conduct does not replace any other published rules and policies of Enerplus, including other work rules and personal conduct policies.All Enerplus policies and standards are subject to this Code.While this Code of Business Conduct provides guidance and explains what is considered unacceptable behavior, the Code of Business Conduct does not describe every specific act that is unacceptable. If a specific act is missing from the Code, it does not mean that act is acceptable or condoned.
